Citation Nr: 1112585	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to special monthly pension based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board observes that, in an August 2003 rating decision, the RO in Huntington, West Virginia, denied the Veteran's claim of service connection for PTSD.  Although the Veteran timely disagreed with this decision, he failed to perfect a timely appeal and this decision became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed a TDIU claim in February 2008.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In August 2003, the RO denied the Veteran's claim of service connection for PTSD; this decision was not appealed and it became final.

2.  The evidence received since August 2003 does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

3.  The Veteran's service personnel records do not show that he had "in-country" service in the Republic of Vietnam; thus, his in-service herbicide exposure cannot  be presumed.

4.  The competent evidence shows that the Veteran's diabetes mellitus, which manifested first several years after his service separation, is not related to active service or any incident of such service, to include his claimed in-service herbicide exposure.

5.  The Veteran's statements contain multiple contradictory lay assertions concerning his claimed risk factors for hepatitis C.

6.  The competent evidence shows that the Veteran's hepatitis C, which manifested first several years after his service separation, is not related to active service.

7.  The competent evidence shows that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less, is not a patient in a nursing home, and is not permanently bedridden.

8.  The competent evidence shows that the Veteran is not prevented from walking without assistance or aid, performing self-care tasks or other activities of daily living, or protecting himself from the dangers or hazards of his daily environment due to physical or mental incapacity.

9.  The competent evidence shows that the Veteran is not precluded from leaving his home or its immediate premises due to physical or mental incapacity, nor does he have a single permanent disability ratable at 100 percent and another separate and distinct disability separately ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision, which denied the Veteran's service connection claim for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received since the August 2003 RO decision in support of the claim of service connection for PTSD is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Diabetes mellitus was not incurred in active service, including as secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  The basic eligibility criteria for special monthly pension based on aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters issued in May and in November 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2007 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for PTSD, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for PTSD.  The evidence also does not support granting service connection for diabetes mellitus, including as secondary to herbicide exposure, or for hepatitis C.  The evidence further does not support granting the Veteran's claim of entitlement to special monthly pension.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May and November 2007 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May and November 2007 VCAA notice letters were issued to the appellant and his service representative prior to the February 2008 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because all of the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for PTSD, an examination is not required.  There also is no competent evidence, other than the Veteran's statements, which indicates that diabetes mellitus or hepatitis C  may be associated with service.  

The Board notes that, in statements attached to his February 2009 substantive appeal (VA Form 9), the Veteran argued that he had not been provided with an adequate or competent VA examination.  A review of the claims file shows that, in fact, the Veteran was provided with VA examinations in September 2007 for his service connection claims for diabetes mellitus and hepatitis C and for his special monthly pension claim.  In asserting that he had not been provided with an adequate or competent VA examination in this appeal, the Veteran appears to be questioning the adequacy of the September 2007 VA examination reports and raising a general challenge to the professional competence of the VA examiner who conducted these examinations.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)). 

The appellant in Cox challenged the adequacy of a medical examination conducted by a VA nurse practitioner and asserted that VA's failure to provide him with an examination conducted by a VA physician violated VA's duty to assist under the VCAA.  See Cox, 20 Vet. App. at 567. The Court rejected this argument in Cox and held, " We have never required, nor do we intend to do so here, that medical examinations under section 5103A only be conducted by physicians."  Id. at 568 (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence) and Williams v. Brown, 4. Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence)).  The Court concluded in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id., at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  The appellant has not raised a specific challenge to the professional medical competence or qualifications of the physician who conducted the September 2007 VA examinations.  Instead, he merely has asserted - without support in the evidentiary record - that he was not provided with an adequate or competent VA examination.

Recent Federal Circuit precedent also suggests that VA correctly relied upon the September 2007 examination reports in adjudicating the Veteran's claims.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7. Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  The appellant has not identified or submitted any evidence to support his argument that the physician who conducted the September 2007 VA examinations was not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of those examinations.  He contends instead generally that he has not been provided an adequate or competent VA examination.  This argument is not persuasive for the reasons outlined above.  Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VA examiner prior to relying on the Veteran's September 2007 VA examinations in adjudicating his claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

Even assuming for the sake of argument only that it was error to rely on the September 2007 VA examination reports, any error is harmless in this case because there has been no showing or even an allegation that the VA examiner who conducted the September 2007 VA examinations was not competent or did not report accurately the Veteran's current symptomatology.  The Board also finds that the September 2007 VA examinations are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his diabetes mellitus and hepatitis C, described completely his current symptomatology, and made findings appropriate to the Rating Schedule.  See 38 C.F.R. § 4.2.  These examinations also addressed the Veteran's eligibility for special monthly pension.  The Board further finds that a remand to obtain additional VA examinations would serve no purpose but to delay further the adjudication of the appellant's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran's service personnel records do not show that his duties included "in-country" service in the Republic of Vietnam, so his in-service herbicide exposure cannot be presumed.  He also is not competent to testify as to etiology of either diabetes mellitus or hepatitis C  as they require medical expertise to diagnose.  Thus, with respect to the Veteran's service connection claims for diabetes mellitus, including as secondary to herbicide exposure, and for hepatitis C, and his special monthly pension claim, the Board finds that additional examinations are not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence for PTSD

In August 2003, the RO denied, in pertinent part, the Veteran's claim of service connection for PTSD.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran timely disagreed with the August 2003 rating decision in June 2004.  The RO then issued a Statement of the Case (SOC) on this claim in February 2005 and re-sent the SOC to him at a different mailing address in March 2005.  He did not perfect a timely appeal of the August 2003 rating decision, however, and it became final.

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for PTSD on a VA Form 21-526 which was date stamped as received by the RO on July 27, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the evidence before VA at the time of the prior final RO decision in August 2003 consisted of the Veteran's service treatment records, service personnel records, VA outpatient treatment records, and his lay statements.  The RO found that there was no valid diagnosis of PTSD based on a corroborated in-service stressor in any of the evidence of record.  The RO also found no evidence that the Veteran served in combat or in Vietnam, although his service personnel records showed that he served in an administrative capacity in Thailand.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and private treatment records, additional copies of his service personnel records, a completed VA Form 21-0781 concerning his claimed in-service stressors, a January 2009 Memorandum to File from RO personnel concerning the Veteran's claimed in-service stressors, and his lay statements.

The newly received VA outpatient treatment records show that the Veteran continues to receive treatment for complaints of depression, anxiety, and PTSD.  The Veteran did not report, and none of his VA treating physicians reported, any relevant information regarding his claimed in-service stressors.

The Veteran submitted additional copies of certain of his service personnel records to the RO in July 2006.  These records show that the Veteran's active service included a tour of duty in Thailand.  The Veteran also submitted another copy of his DD Form 214 in which it appears that he made some handwritten notes regarding temporary duty (TDY) to Da Nang, Vietnam, between November 1973 and October 1974.  A comparison between the DD Form 214 submitted by the Veteran in July 2006 with the DD Form 214 provided to the RO by the National Personnel Records Center (NPRC) shows no stray markings on the DD Form 214 provided by NPRC.

In statements on a signed VA Form 21-4138 which was received by the RO in December 2007, the Veteran contended that his in-service stressors included "the beating I took while in the military at the hand of my supervisors [and] NCO's."  He contended that he had been sent to Vietnam on "emergency deployments" during active service.  He also contended that all of his deployments to Vietnam "were listed as stateside exercises listed as Top Secret."

The Veteran provided a completed VA Form 21-0781, "Statement In Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)," in February 2008.  He identified his in-service stressors as occurring in February or March 1974 near the U.S. Embassy in Saigon, Vietnam.  He stated that, while on TDY to Saigon to deliver classified documents to the U.S. Embassy, he was stopped and arrested by "white helmet" military police from the Army of the Republic of Vietnam (ARVN).  He stated that, after being arrested, he was "beaten and hassled for several hours and left unconscious in an alley."  He stated that he went to the hospital at Tan Son Nhut Air Force Based for medical treatment and was hospitalized for several days at that facility before being released.  The Veteran identified a second in-service stressor as occurring in June or July 1974 when he was accosted in downtown Thakli, Thailand, by a civilian Thai police officer who beat him up with a nightstick and took him to a local police station and incarcerated him there.  He stated that, because his landlord was Deputy Chief of Police in Thakli, he was released from jail.  He also stated that, after being released from jail, he went to the hospital on base and was treated and released there.

The RO formally determined in a January 2009 Memorandum to File that the Veteran's claimed in-service stressors were too vague to submit to the Joint Services Records Research Center (JSRRC) for corroboration.  The RO specifically noted that the Veteran's available service personnel records did not verify that he ever served in Vietnam or that he was awarded any combat citations.  The Veteran's service treatment records also did not show that he was treated for any trauma related to the incidents described on his VA Form 21-0781. 

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the Board notes that the evidence which was of record in August 2003 did not contain a valid diagnosis of PTSD based on a corroborated in-service stressor.  The newly received evidence also lacks a valid diagnosis of PTSD based on a corroborated in-service stressor.  Nor is there any evidence in the newly received VA outpatient treatment records that the Veteran's claimed in-service stressors have not been corroborated by any of his post-service VA treating physicians during a VA examination or on VA outpatient treatment.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  The fact remains that the Veteran's claimed in-service stressors are too vague to be capable of corroboration by the JSRRC.  More importantly, the newly submitted statements of the Veteran regarding his claimed in-service stressors are inherently incredible in light of all of the evidence in the claims file.  The fact that the Veteran has now produced a copy of his DD Form 214 in which it appears that he made some handwritten notes regarding temporary duty (TDY) to Da Nang, Vietnam, between November 1973 and October 1974 does not make it any more credible because it is in documentary form.  

It is emphasized in this regard that evidence is presumed credible for the purposes of reopening a claim, unless the evidence is inherently false or untrue, or if it is in the nature of a statement or other assertion, and it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran's recent assertions (in the form of lay statements and the altered DD Form 214) indicating he was sent on classified or top secret missions to Vietnam simply are inherently incredible in light of evidence previously received and reviewed by VA showing that he served as a mail clerk in Thailand during active service and never set foot in Vietnam.  The documented circumstances of service in Thailand alone are adequate to impeach his credibility regarding his alleged top secret missions to Vietnam.  The Board further notes, however, that the Veteran's service treatment records show that he admitted to being a heroin user at his separation physical examination in July 1975, and that in more recent records he has reported a history of alcohol abuse, smoking pot, taking LSD in the 1960's, and experimenting with cocaine.  There is no possibility that a mail clerk with that history would have been selected for participation in a top secret operation.   

Thus, the Board finds that, although the evidence received since August 2003 is new, in that it has not been submitted previously to agency adjudicators, it is not material because it is inherently incredible, and as such cannot relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating it.  Because new and material evidence has not been received, the Board finds that the previously denied claim of service connection for PTSD is not reopened.

Service Connection Claims

The Veteran contends that he incurred diabetes mellitus and hepatitis C as a result of active service.  He specifically contends that in-service herbicide exposure while in Vietnam during active service led him to develop diabetes mellitus after service.  He also specifically contends that air gun injections he received prior to being deployed to Vietnam caused him to develop hepatitis C.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, including as due to herbicide exposure.  Despite the Veteran's repeated assertions to the contrary, there is no evidence in either his service personnel records or his service treatment records that he ever set foot in Vietnam during active service, including during his tour of duty in Thailand.  The Board notes initially that a review of the Veteran's service personnel records, including his DD Form 214, does not show that he ever served in Vietnam during active service.  These records show instead that the Veteran served in Thailand as a mail processing specialist.  A review of an enlisted performance report from his tour of duty in Thailand shows that his duties were performed in a Postal Service Center at Thakli Royal Thailand Air Force Base in Thailand.  He assisted in delivering mail to 6 unit mail rooms, provided directory service to improperly addressed mail, promptly delivered or forwarded mail as applicable, and issued individual mail boxes and changed box combinations as required.  The NPRC confirmed in March 2003 that there was no official record in the Veteran's file that he ever served in Vietnam.  Because the Veteran lacks in-country duty in Vietnam, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran did not have any active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran contended in a December 2007 statement that he handled drums of Agent Orange while attached to an "MMS" squadron in southeast Asia.  This contention seems inconsistent with his in-service duties as a mailroom clerk.  As noted above, the Veteran also contended in December 2007 that all of his deployments to Vietnam "were listed as stateside exercises listed as Top Secret."  The Veteran's assertion that he was sent to Vietnam on classified or top secret missions also seems inconsistent with the Veteran's in-service duties as a mailroom clerk.  The Board finds this assertion to be inherently incredible in light of the evidence in his service personnel records concerning his tour of duty in Thailand and his in-service duties as a mailroom clerk.  The Veteran has not identified or submitted any evidence, to include a medical nexus, demonstrating his alleged in-service herbicide exposure or relating this alleged exposure to his diabetes mellitus.  The Board notes that the Veteran did not report any in-service history of herbicide exposure to any of the post-service VA treating physicians who saw him for treatment of diabetes mellitus.  And none of the Veteran's post-service VA treating physicians related his diabetes mellitus to his claimed in-service herbicide exposure.  Accordingly, the Board finds that service connection for diabetes mellitus as due to herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for diabetes mellitus on a direct service connection basis.  His service treatment records, to include his enlistment and separation physical examinations, are completely silent for any complaints or diagnosis of diabetes mellitus at any time during active service, including during his tour of duty in Thailand.  The Veteran's urinalysis was negative for sugar and albumin at his separation physical examination in July 1975.  The post-service medical evidence shows that, although the Veteran has been diagnosed as having diabetes mellitus, it is not related to active service.  It appears that the Veteran first was treated for diabetes mellitus in July 2006, or approximately 31 years after his service separation in December 1975.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, showing that he was diagnosed as having diabetes mellitus during active service or within the first post-service year (i.e., by July 1976).  Accordingly, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The post-service medical evidence shows that, on VA outpatient treatment in July 2006, it was noted that the Veteran had been newly diagnosed as having diabetes mellitus based on a fasting blood glucose (FBG) greater than 400.  It also was noted that the Veteran had been started on glipizide 5 mg twice daily and metformin 3 days earlier.  Despite these medications, the Veteran's blood glucose readings still were 220-250 in the morning and in the upper 200's later in the day.  The Veteran's fasting blood glucose was 340.  The impressions included diabetes mellitus.  

In February 2007, it was noted that the Veteran's fasting blood glucose had been in the low 100's.  The impressions included diabetes mellitus which was stable.

In April 2007, it was noted that, although he checked it sporadically, the Veteran's fasting blood glucose had been in the 150-200 range late in the day.  He had no recent morning readings for blood glucose.  He was told to check his fasting blood glucose on a more regular basis.  The impressions included diabetes mellitus.  

On VA examination in September 2007, the Veteran's complaints included diabetes.  It was noted that his diabetes mellitus had begun in 2007 after being discovered on lab work.  He had had a fair response to treatments which included glipizine 10 mg every morning and 5 mg every evening and metformin 500 mg twice daily.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran was on hypoglycemia dietary restriction.  He denied experiencing diabetes mellitus before or during active service.  The diagnoses included type 2 diabetes.

The Board acknowledges that the Veteran currently has a diagnosis of diabetes mellitus.  Despite the Veteran's lay assertions to the contrary, the competent evidence does not indicate that the Veteran's diabetes mellitus is related to active service or any incident of such service.  The Board notes in this regard that the Veteran specifically denied experiencing diabetes mellitus before or during active service when he was seen on VA examination in September 2007.  The post-service medical evidence shows that the Veteran first was diagnosed as having diabetes mellitus in 2006 or 2007, more than 30 years after his service separation in 1975.  See Maxson, 230 F.3d at 1333.  None of the Veteran's VA treating physicians who have treated him for diabetes mellitus have related it to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his diabetes mellitus to active service.  Accordingly, the Board finds that service connection for diabetes mellitus also is not warranted on a direct service connection basis.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis C.  The Veteran has contended that his risk factors for hepatitis C included being exposed to contaminated needles from air gun injections used to administer inoculations prior to his alleged in-service deployments to Vietnam.  The Board already has found the Veteran's assertions regarding in-service deployments to Vietnam (whether characterized as classified or top secret missions or as part of his in-service duties as a mailroom clerk, including his alleged TDY) to be inherently incredible because they are inconsistent with the facts and circumstances of his active service.  The Board also finds that the Veteran also has not reported consistently his risk factors for hepatitis C.  He has contradicted his own previous lay statements regarding his risk factors for hepatitis C on numerous occasions, rendering it extremely difficult if not impossible to determine what, in fact, were his risk factors for hepatitis C.  His lay statements also contradict information found in his service treatment records and post-service VA treatment records concerning his alleged risk factors for hepatitis C.  For example, when he filed his service connection claim for hepatitis C in July 2006, the Veteran asserted that his only risk factor for hepatitis C was exposure to contaminated blood products as a result of air gun injections used for inoculations during service.  In statements on a December 2007 VA Form 21-4138, the Veteran contended that he had incurred hepatitis C "from non-sterile injections during emergency deployments to Vietnam and Thailand."  Again, the Board notes that the Veteran's assertions regarding "emergency deployments" during active service to be inherently incredible.  By contrast, the Veteran reported to his VA treating physicians in August 2001 on a routine hepatitis C risk assessment that his only risk factor for hepatitis C was tattoos or repeated body piercings.  

The competent evidence shows that the Veteran has been treated for polysubstance abuse, including abuse of illegal drugs and alcohol abuse, although he did not report illegal drug use and alcohol abuse as among his risk factors for hepatitis C.  The Veteran's service treatment records show that he admitted to being a heroin user at his separation physical examination in July 1975.  The in-service examiner who completed the Veteran's separation physical examination also stated that the Veteran had been sent to a drug rehabilitation program from September to November 1974 for treatment of his heroin addiction.  The Board notes, however, that records from the Veteran's participation in a drug rehabilitation during active service were not included in his service treatment records.  The post-service VA treatment records show that the Veteran has been treated repeatedly for polysubstance abuse since service separation.  He also was required to bring in an empty pill box to the VA clinic and exchange it for a full pill box because of his repeated abuse of prescription medication.  

On VA outpatient treatment in November 2005, the Veteran reported a history of alcohol abuse, smoking pot, taking LSD in the 1960's, and experimenting with cocaine.  He also reported having had tattoos for 20 years.  He asserted that he had been infected with hepatitis C during immunizations given for travel to Vietnam during active service.  The impressions included opiate dependence, a history of alcohol abuse in remission for 7 years, marijuana use in remission for 1-2 years, and hepatitis C.  The Veteran was cleared for interferon treatment.

In April 2006, it was noted that the Veteran had been diagnosed as having genotype 1a hepatitis C virus.  He reported risk factors of "some blood exposure" in southeast Asia in the 1970's and multiple tattoos.  He denied any alcohol or illegal drugs in the prior 3 years.  He also denied experiencing jaundice, ascites, lower extremity edema, fever, chills, nausea, vomiting, or hematemesis.  Physical examination showed no jaundice and numerous tattoos.  There was no evidence of cirrhosis and his hepatic function appeared to be intact with only some mild inflammation.  The VA examiner recommended that the Veteran undergo a total knee arthroscopy first before beginning interferon treatment for his hepatitis C.  The Veteran was advised to call the VA clinic to arrange to be seen again for further consideration for interferon treatment after knee surgery and a full recovery, including completing the recommend physical therapy.  The impressions included genotype 1a hepatitis C virus.

On VA examination in September 2007, the Veteran's complaints included hepatitis C.  It was noted that the Veteran's hepatitis C had begun in 2004 after being diagnosed on lab work.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran contended that he had been infected with hepatitis C by an air gun during active service.  He reported experiencing liver pain once a week if he ate the wrong thing such as greasy food and frequent diarrhea.  He stated that all of his tattoos were sterile "because he owned the shop and autolaved needles."  He denied ever using intravenous drugs or sexual promiscuity.  He stated that his hepatitis C had been stable since onset and he had a fair response to treatment, including dietary limitation.  The Veteran also denied experiencing hepatitis C before or during active service.  He reported a history of fever, chills, malaise, night sweats, increased thirst and urination, and episodes of hypoglycemia.  Physical examination showed a normal liver and spleen and no ascites.  There was no indication of cirrhotic disease on liver/spleen scan.  Laboratory results were positive for hepatitis C virus.  The diagnoses included hepatitis C.

The Board acknowledges that the Veteran has been diagnosed as having hepatitis C since his service separation.  His inconsistent statements regarding his claimed risk factors for hepatitis C made to VA while pursuing his service connection claim and to his VA treating physicians when seeking medical treatment cast serious doubt on his credibility.  The Veteran's VA treating physicians have not related his current hepatitis C to active service or any incident of service.  The Veteran also has not identified or submitted any competent evidence, to include a nexus opinion, which relates his current hepatitis C to active service.  Accordingly, the Board finds that service connection for hepatitis C is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of diabetes mellitus and hepatitis C have been continuous since service.  He asserts that he continued to experience symptoms relating to diabetes mellitus (elevated blood sugar) and hepatitis C (liver pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of diabetes mellitus or hepatitis C after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of diabetes mellitus and hepatitis C since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disorders began in service, in the more contemporaneous medical history he gave at the service separation examination in July 1975, he denied any history or complaints of symptoms of diabetes mellitus or hepatitis C.  Specifically, the service separation examination report reflects that the Veteran was examined and his liver was found to be clinically normal.  The Veteran's urinalysis was negative for sugar or albumin.  It was noted that the Veteran was an admitted user of heroin and had gone to a drug rehabilitation program between September and November 1974.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to diabetes mellitus or hepatitis C for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1975) and initial reported symptoms related to hepatitis C in approximately 2005 (a 30-year gap) and to diabetes mellitus in approximately 2006 (a 31-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including arthritis in multiple joints, PTSD, and jungle rot of both feet.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to diabetes mellitus or hepatitis C.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was seen after service on VA examination in September 2007, he did not report the onset of diabetes mellitus or hepatitis C symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted elsewhere, he reported that his hepatitis C had begun in 2004 and his diabetes mellitus had begun in 2007.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran also did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of diabetes mellitus and hepatitis C to different times.  Specifically, although he contended that both diabetes mellitus and hepatitis C began during service when he filed his service connection claims in July 2006, he subsequently denied that either of these disabilities had begun during service when examined in September 2007.  The Veteran's glaring inconsistencies in providing multiple contradictory lay statements regarding his alleged risk factors for hepatitis C are discussed above.  The Board again finds that, because the Veteran has never reported his risk factors for hepatitis C consistently during this appeal, it is very difficult to determine what are his actual risk factors for hepatitis C.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Special Monthly Pension Claim

The Veteran finally contends that he is entitled to special monthly pension (SMP) benefits.  He specifically contends that he is unable to leave his house due to the severity of his disabilities.  He alternatively contends that he requires the regular assistance of another person in performing his activities of daily living due to the severity of his disabilities.  Thus, it appears that the Veteran seeks SMP based on either the need for regular aid and attendance or at the housebound rate.

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d).  

Special monthly pension at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, a patient in a nursing home because of mental or physical incapacity, or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)- (c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Court has held that the Veteran must be unable to perform one of the enumerated disabling conditions found in 38 C.F.R. § 3.352(a) but his or her condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a Veteran is in need of the regular aid and attendance of another person also may be met if he or she is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

SMP is payable at the housebound rate if, in addition to having a single permanent disability rated 100 percent disabling Rating Schedule (not including ratings based upon unemployability under 38 C.F.R. § 4.17), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of disability or disabilities.  A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The Board finds that the evidence does not support granting the Veteran's claim of entitlement to special monthly pension based on the need for aid and attendance.  The competent evidence shows that the Veteran does not meet the eligibility criteria for special monthly pension (SMP) based on the need for regular and aid and attendance.  The Board notes at the outset that service connection is not in effect for any disabilities so the Veteran does not have a single disability rated as 100 percent disabling or sufficient additional disability rated as 60 percent disabling.  The Veteran also has lived at his home throughout the pendency of this appeal.  He does not contend, and the evidence does not show, that he is a patient in a nursing home.  David M. Salter, M.D., stated in January 2006 that the Veteran was not permanently bedridden or blind.  VA examination in September 2007 confirmed that the Veteran was not permanently bedridden or currently hospitalized.  The evidence also does not demonstrate that the Veteran has a factual need for aid and attendance because, although he needs assistance with certain household chores, there is no evidence in the record that he is unable to perform his activities of daily living (i.e., unable to dress and undress, keep himself clean and presentable, feed himself, or attend to the wants of nature) such that SMP at the aid and attendance rate is warranted.  Dr. Salter stated in January 2006 that the Veteran was not restricted in his ability to feed, bathe, and dress himself, although he required assistance with household chores and maintenance.  Dr. Salter also stated that the Veteran was able to walk unaided although he used a cane occasionally due to leg and back pain.  

In a May 2006 statement, Dr. Salter stated that, although the Veteran's personal hygiene was not a problem, he was unable to maintain his premises or perform regular household chores.  Dr. Salter again stated that the Veteran was able to feed himself, attend to the wants of nature unassisted, had no incapacitation requiring assistance to protect him from the hazards or dangers incident to his daily environment, was not blind or bedridden, and was not a patient in a nursing home.      

On VA examination in September 2007, the VA examiner stated that the Veteran was not permanently bedridden or currently hospitalized.  This examiner also stated that the Veteran cooked meals and cleaned dishes but had trouble getting down to scrub the bathtub and toilets in his home.  The Veteran could not drive because he was on narcotics for arthritis symptoms.  The VA examiner found that the Veteran was able to perform all self-care skills.  The Veteran could walk without the assistance of another person up to 1/2 mile and needed no aid for ambulation.  His best corrected vision was not 5/200 or worse in either of his eyes.  His function was normal in all of his extremities.   His balance and propulsion also were normal.  The Veteran had normal ability to feed himself and only some difficulty in dressing and undressing, bathing, and grooming.  His toileting ability was normal.  

In September 2008, Kathleen Ono, D.O., stated that the Veteran required the use of a cane, could not walk unaided, and could only go short distances due to his back and leg pain.  Dr. Ono stated that the Veteran was restricted in his ability to feed, bathe, and dress himself because he "takes significant time to do tasks."  Dr. Ono also stated that the Veteran could not leave his home without assistance because his "mobility is very limited due to back and leg pain, knee replacement, hypoglycemic episodes, significant fatigue due to depression, PTSD, [and] hepatitis C."  Dr. Ono stated further that the Veteran required assistance with household chores.  She also stated further that the Veteran "gets out of [his] house rarely due to pain, hypoglycemia, and depression."

In March 2009, Dr. Ono stated that the Veteran was ambulatory although he ambulated with a cane.  He was unable to tolerate prolonged standing and pain limited his ability to work around the house.

The Board observes that SMP at the aid and attendance rate generally requires that the Veteran need the regular aid and attendance of another person to perform the activities of daily living (bathing, toileting, feeding, etc.).  In other words, SMP at the aid and attendance rate requires more than a finding that the Veteran needs assistance in performing household chores or is unable to perform these chores, as Dr. Salter stated in 2006.  SMP at the aid and attendance rate also requires more than a finding that it takes the Veteran "significant time" to complete his activities of daily living without assistance, as Dr. Ono stated in 2008.  To qualify for SMP at the aid and attendance rate, the competent evidence must show that the Veteran is so helpless as to require the regular aid and attendance of another person.  Although Dr. Ono stated in March 2009 that the Veteran's chronic pain limited his ability to work around the house, she did not find that his pain prevented him from working around the house or required the aid and attendance of another person.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that he meets the basic eligibility criteria for SMP based on a need for the regular aid and attendance of another person.  Thus, the Board finds that the criteria for special monthly pension based on the need for aid and attendance are not met.

The Veteran also is not entitled to special monthly pension based on housebound status.  The competent evidence shows that he does not meet the eligibility criteria for this claimed benefit.  Dr. Salter stated in January 2006 that the Veteran was unable to leave his home without assistance because he was unable to drive and unable to walk long distances.  Dr. Salter also stated in May 2006 that, although the Veteran's disabilities did not confine him to his home and the immediate premises, he "would greatly benefit from housekeeping assistance."  The Board observes that "housekeeping assistance" as described by Dr. Salter in May 2006 is not contemplated by special monthly pension (SMP) at the housebound rate, particularly in light of the other competent evidence of record demonstrating that the Veteran is not confined to his home.  VA examination in September 2007 showed that the Veteran could travel beyond his current domicile.  The VA examiner specifically found that the Veteran shopped at the grocery store and was unrestricted in his ability to leave his home.  Although Dr. Ono stated in September 2008 that the Veteran left his house "rarely,"  this indicates that he was not confined to his house and the immediate premises surrounding it or that he never left his house.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that he meets the basic eligibility criteria for SMP based on housebound status.  Thus, the Board finds that the criteria for special monthly pension based on housebound status also are not met.

The Board finally notes that the Court recently held that Veterans under the age of 65 are not required to have a single permanent disability rated at 100 percent in order to receive increased pension (or SMP) under 38 U.S.C.A. § 1521(e) as long as the other requirements of 38 U.S.C.A. § 1521(e) are met.  See Chandler v. Shinseki, 24 Vet. App. 23 (2010).  The Veteran in this case is under age 65 and, therefore, is not required to have a permanent disability rated at 100 percent in order to qualify for SMP.  The Board observes again that, because service connection is not in effect for any disabilities, the Veteran does not have any additional disability rated as 60 percent disabling.  As discussed above, the competent evidence demonstrates that the Veteran also is not permanently housebound.  Thus, the Board finds that the Veteran does not meet the remaining criteria found in 38 U.S.C.A. § 1521(e) to qualify for special monthly pension based on the need for aid and attendance or housebound status even under the relaxed evidentiary standard found in Chandler.  Id.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

As new and material evidence has not been received, the previously denied claim of service connection for PTSD is not reopened.

Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure, is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to special monthly pension based on the need for aid and attendance or housebound status is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


